          Case 1:19-cv-12483-DJC Document 40 Filed 01/21/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

---------------------------------x
-
JEROME     CAMPBELL, on behalf of himself :
and all others similarly situated,
                                           :
                                Plaintiff,             Civil Action
                                           :           No. 19-12483-DJC
                v.
                                           :
IROBOT CORPORATION, COLIN M.
ANGLE, and ALISON DEAN,                    :

                     Defendants. :
---------------------------------x
-
             STIPULATION AND JOINT MOTION FOR ORDER
          EXTENDING DEFENDANTS’ TIME TO RESPOND TO THE
        COMPLAINT AND FOR SUBMITTING PROPOSED SCHEDULE

               Plaintiff Jerome Campbell and Defendants iRobot Corporation, Colin M. Angle,

and Alison Dean (collectively, "Defendants," and together with Plaintiff, the "Parties"), by and

through their undersigned counsel, hereby stipulate and agree as follows and jointly request that

the Court enter the below Order approving this Stipulation:

               WHEREAS, on October 24, 2019, a proposed class member filed a securities

fraud class action in the United States District Court for the Southern District of New York

asserting claims under Section 10(b) and 20(a) of the Securities Exchange Act of 1934, 15

U.S.C. § 78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder, see Miramar Firefighters

Pension Fund v. iRobot Corp. et al., No. 19-cv-9837 (S.D.N.Y.) (the "Miramar Action"). The

Miramar Action was subsequently transferred to this Court on December 18, 2019, and entered

on the docket as case number 19-cv-12536-DJC;

               WHEREAS, on November 8, 2019, Plaintiff initially filed the above-captioned

securities fraud class action (the "Campbell Action") in the United States District Court for the
         Case 1:19-cv-12483-DJC Document 40 Filed 01/21/20 Page 2 of 5




Southern District of New York asserting substantially the same claims against the same

defendants as the first-filed Miramar Action; this

               WHEREAS, on or about November 20, 2019, Plaintiff served upon Defendants

notice of the lawsuit and requests to waive service of a summons and Defendants executed and

returned such waivers on November 27, 2019, thereby setting Defendants' time to respond to the

Complaint through and including January 21, 2020, pursuant to Rule 4(d)(3) of the Federal Rules

of Civil Procedure;

               WHEREAS, on December 23, 2019, the parties in the first-filed Miramar Action

filed a Stipulation and Joint Motion seeking an order from this Court to extend Defendants’ time

to respond to the complaint in until after a Lead Plaintiff has been appointed and a consolidated

complaint has been filed (see ECF No. 23 in the Miramar Action);

               WHEREAS, also on December 23, 2019, proposed class members moved to

consolidate the Miramar Action and Campbell Action and for appointment as Lead Plaintiff

under the process set forth in the Private Securities Litigation Reform Act ("PSLRA"), 15 U.S.C.

§ 78u-4(a)(3), and those motions remain pending (see ECF Nos. 24-33);

               WHEREAS, the Parties expect that after the Court appoints a Lead Plaintiff

pursuant to 15 U.S.C. § 78u-4(a)(3)(b), the Lead Plaintiff will file an Amended Complaint that

will supersede the Complaint, so no purpose would be served by Defendants preparing and filing

a response to the Complaint;

               WHEREAS, the Parties herein have agreed to the same schedule as in the

Miramar Action that extends Defendants’ time to respond to the complaint until after a Lead

Plaintiff has been appointed and an Amended Complaint has been filed;




                                                 2
          Case 1:19-cv-12483-DJC Document 40 Filed 01/21/20 Page 3 of 5




               WHEREAS, this Stipulation is without prejudice to, or waiver of, any rights,

arguments, or defenses otherwise available to the Parties to the Action;

               NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, and

respectfully requested, by and among the undersigned counsel for the respective Parties, subject

to approval of the Court, that:

           1. Defendants are not required to respond to Plaintiff's Complaint.

           2. Within 14 days of the entry of an order appointing Lead Plaintiff and Lead

               Counsel, Lead Counsel and Counsel for Defendants shall jointly submit a

               proposed schedule for the filing of an Amended Complaint, Defendants' response

               thereto, and all associated briefing.




                                                  3
         Case 1:19-cv-12483-DJC Document 40 Filed 01/21/20 Page 4 of 5




Dated: January 21, 2020                   Respectfully submitted,
       Boston, Massachusetts

/s/ Daryl Andrews                         /s/ James R. Carroll
Daryl Andrews (BBO #658523)               James R. Carroll (BBO #554426)
Glen DeValerio (BBO #122010)              Alisha Q. Nanda (BBO #657266)
ANDREWS DEVALERIO LLP                     Rene H. DuBois (BBO #688849)
265 Franklin Street, Suite 1702           SKADDEN, ARPS, SLATE,
Boston, Massachusetts 02110                 MEAGHER & FLOM LLP
(617) 936-2796                            500 Boylston Street
daryl@andrewsdevalerio.com                Boston, Massachusetts 02116
glen@andrewsdevalerio.com                 (617) 573-4800
                                          james.carroll@skadden.com
Jeremy A. Lieberman                       alisha.nanda@skadden.com
J. Alexander Hood II                      rene.dubois@skadden.com
POMERANTZ LLP
600 Third Avenue, 20th Floor              Counsel for Defendants
New York, New York 10016                  iRobot Corporation, Colin M. Angle
(212) 661-1100                            and Alison Dean
jalieberman@pomlaw.com
ahood@pomlaw.com

Patrick V. Dahlstrom
POMERANTZ LLP
10 South La Salle Street, Suite 3505
Chicago, Illinois 60603
(312) 377-1181
jalieberman@pomlaw.com

Counsel for Plaintiff Jerome Campbell
and Movant Min Zhao

Peretz Bronstein
BRONSTEIN, GEWIRTZ
    & GROSSMAN, LLC
60 East 42nd Street, Suite 4600
New York, New York 10165
(212) 697-6484
peretz@bgandg.com

Additional Counsel for Plaintiff Jerome
Campbell and Movant Min Zhao




                                          4
         Case 1:19-cv-12483-DJC Document 40 Filed 01/21/20 Page 5 of 5




SO ORDERED:


Dated:                   , 2020
                                           Denise J. Casper
                                           United States District Judge




                                       5
